DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the individually sealed electronic modules including at least a sealed battery and a sealed motor driver and drainage holes at various locations in the vehicle chassis as recited in claim 2; a multiple piece split rim, where the split rim is configured to contain a motor within a hub as recited in claim 3;  a heat dissipation controller, a frame of the electric-powered personal transport vehicle and a heat dissipation mechanism as recited in claim 4, a battery pack that contains a set of battery cells as recited in claims 5; a motor driver housing, where the motor driver housing contains a printed circuit board with its controller and other electronic components, and is mounted inside of the motor stator as recited in claim 7; a motor axle that is configured to be split crosswise into multiple axle segments, where each segment is configured to fasten directly to a motor stator, where a first axle segment has a plate to clamp onto the motor stator and sink heat out of stator windings of the motor stator as recited in claim 8; a spring damper as recited in claim 9; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170190335 	electric vehicle
US 6907949 		battery
US 6581714 		personal transport
US 20030074997 	thumb wheel
US 5775452 		scooter
US 5590564 		thumb wheel
US 5561734 		thumb wheel

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656